EAGLES, Judge.
 Defendant argues that the trial court erred by refusing to grant his request for an instruction on the lesser included charge of simple assault. We agree.
The trial court’s obligation to instruct on a lesser degree of the offense charged is solely determined by “the presence, or absence, of any evidence in the record which might convince a rational trier of fact to convict the defendant of a less grievous offense.” State v. Wright, 304 N.C. 349, 351, 283 S.E.2d 502, 503 (1981). Where there is evidence that would permit a “ ‘jury rationally to find [defendant] guilty of the lesser offense and acquit him of the greater due process requires that the lesser included offense instruction be given. State v. Conaway, 339 N.C. 487, 514, 453 S.E.2d 824, 841 (quoting Beck v. Alabama, 447 U.S. 625, 635, 65 L. Ed. 2d 392, 401 (1980), cert. denied, — U.S. —, 133 L. Ed. 2d 153 (1995). Failure to give a necessary lesser included offense instruction is reversible error. State v. Fisher, 318 N.C. 512, 524, 350 S.E.2d 334, 341 (1986).
Here, we conclude that a lesser included offense instruction on simple assault was required by the evidence before the jury. Defendant presented more evidence than his own mere denial to support a conclusion that he was not the person who cut Sutton. Conaway, 339 N.C. at 514, 453 S.E.2d at 841. On the evidence presented, a rational jury could certainly decide to convict defendant of simple assault only. Defendant, after all, essentially admitted to being guilty of the elements of simple assault. The only evidentiary dispute of substance was whether or not defendant was the person who actually cut Sutton causing serious injury.
On this issue, the evidence presented was widely divergent. The State presented evidence from William Riley, who testified that he was “positive” it was defendant who cut Sutton. Defendant, on the other hand, presented Emmett Jones, who testified essentially that he was certain that defendant did not cut Sutton and that Sutton was instead cut by another perpetrator, Joseph Burton. Defendant testi*278fied on his own behalf that he never cut Sutton and that Sutton was cut by Joseph Burton. Moreover, Sutton testified that he was unsure who actually cut him. Based on this evidence, we conclude that a jury could rationally conclude that defendant did not cut Sutton and that defendant was therefore only guilty of simple assault. Accordingly, we conclude that the trial court erred in failing to instruct the jury on the lesser included charge of simple assault.
The State argues that a simple assault instruction is improper because Sutton suffered a serious injury. The State’s argument is essentially that any time a victim suffers a serious injury, the assault in question, by definition, is no longer “simple.” Were there only one perpetrator, we would agree with this argument; however, there is evidence here that the victim was attacked by multiple assailants not acting in concert. Where there are multiple alleged perpetrators, as there are here, a defendant is entitled to offer a defense to the more serious charge by showing that his or her involvement was limited to that of a lesser offense. The cases cited by the State are each distinguishable by the absence of evidence that anyone other than defendant was responsible for inflicting the serious injury. See State v. Boykin, 310 N.C. 118, 121, 310 S.E.2d 315, 317 (1984); State v. Joyner, 295 N.C. 55, 64, 243 S.E.2d 367, 373 (1978); State v. Hensley, 90 N.C. App. 245, 248, 368 S.E.2d 208, 210 (1988).
We note that the charge ultimately given should well include an instruction that simple assault is not an option if the jury determines that defendant was the person who cut Sutton. Here, because of the conflict in the evidence about who actually cut the victim, the trial court should have instructed the jury on simple assault. The trial court’s failure to do so is reversible error.
Reversed.
Judges MARTIN, JOHN C., and MARTIN, MARK D., concur.